DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 05/20/2022. Claims 1-20 are presently pending and are presented for examination.
Change of Examiner of Record
Note that the examiner of record is no longer Examiner Tischi Panicker. The examiner of record is now Examiner Madison Hughes.
Response to Amendment
The amendment filed 05/20/2022 has been entered. Applicant’s amendments to the drawings, specification, and claims have overcome the objections to the drawings and specification and the rejections of the claims under 35 U.S.C. § 112(b) and (d) set forth in the Office action mailed 02/22/2022. Accordingly, these objections and rejections have been withdrawn.
Response to Arguments
Applicant’s arguments filed 05/20/2022 have been fully considered but they are not persuasive.
Regarding claim rejections under 35 U.S.C. § 101:
On pages 9-10 of the remarks, applicant has argued that the claims should not be rejected under 35 U.S.C. § 101 because “the claims recite a technical solution within a technical architecture, including receiving sensor data and vehicle messages to perform computer processing to predict the future velocity of the vehicle. The claims thus recite a technical solution that could not be performed in the human mind.”
The examiner respectfully disagrees, because the claims are still directed to an abstract idea (i.e., a mental process) without significantly more. The computer performing the functions of claim 1 is recited at a high level of generality; in light of ¶ 16 of the instant specification, the computer, processor, and memory of claim 1 are considered generic computing components that are employed as tools for performing the abstract idea (see MPEP 2106.05(f)). Further, the claimed step of receiving planned reference velocities is considered insignificant extra-solution activity, as it amounts to data gathering which is necessary for performing the abstract idea (see MPEP 2106.05(g)). Therefore, the additional elements of the claims amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering. As such, the additional elements do not amount to significantly more than the abstract idea, whether considered individually or in combination with each other.
Applicant has further argued that the claims overcome the rejections because of the amended feature specifying that the “reference vehicle velocity is computer-controlled.”
The examiner respectfully disagrees, because the limitation “wherein a reference vehicle computer controls velocity of the reference vehicle” is not positively recited, and is therefore insufficient to overcome the judicial exception. The controlling step is performed by an outside “reference vehicle computer,” not by the claimed processor, and so it is irrelevant whether this step could be mentally performed by a human being. The examiner respectfully suggests further amending claims 1 and 16 to positively recite this controlling step.
Regarding claim rejections under 35 U.S.C. § 103:
On page 10 of the remarks, applicant has argued that the cited prior art does not teach to, “based on the planned reference velocities of the reference vehicle, the sensed velocities of the subject vehicle, the distance, and the number of intervening vehicles, predict a future velocity of the subject vehicle at a time step that is after the current time step.” Specifically, applicant has argued that Pandita fails to account for “the number of intervening vehicles,” as Pandita discloses “at most to take into account a total number of vehicles in a platoon.”
The examiner respectfully disagrees, because Pandita does teach to predict a future velocity of the subject vehicle at a time step that is after that current time step based on the number of intervening vehicles. See at least Pandita col. 7 ll. 28-40, which disclose that “one can write the dynamics of a platoon with n-vehicles as follows” in equation 2 reproduced below:

    PNG
    media_image1.png
    391
    416
    media_image1.png
    Greyscale

This demonstrates that the system of Pandita considers information for n vehicles in a platoon, where the platoon includes the host vehicle, the forward vehicle, and n-2 intervening vehicles. Pandita col. 8 ll. 9-23 further discloses that “Attempting to estimate all the parameters in a platoon may be mathematically an ill-posed problem, as there are 5n parameters, n being the number of vehicles in the platoon. Estimating only one or two most-important parameters for each driver helps in this regard.” This teaches to estimate at least one parameter for each vehicle in the platoon, which necessitates the system having knowledge of the number of intervening vehicles in the platoon.
Also, Pandita col. 4 ll. 14-29 defines the way the platoon is considered, stating that “the forward vehicle could be selected as some number of vehicles ahead of the host vehicle, for example between two and ten vehicles ahead of the host vehicle. The vehicle immediately ahead of the host vehicle is termed the preceding vehicle. Clearly, selecting the preceding vehicle as the forward vehicle would not allow any prediction to be made.” This demonstrates that the system of Pandita requires a determination of the number of intervening vehicles to be made.
Accordingly, the rejection of the claims under 35 U.S.C. 103 as being unpatentable over Breed in view of Pandita has been maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1 and 16:
Step 1: Claim 1 is directed to a computer (i.e., a system), and claim 16 is directed to the corresponding method (i.e., a process).
Step 2A, prong 1: Claims 1 and 16 include recitations to determine, from sensor data, respective sensed velocities of a subject vehicle for each of the time steps; determine respective distances between the reference vehicle and the subject vehicle for each of the plurality of time steps; determine a number of intervening vehicles between the reference vehicle and the subject vehicle; and based on the planned reference velocities of the reference vehicle, the sensed velocities of the subject vehicle, the distance, and the number of intervening vehicles, predict a future velocity of the subject vehicle at a time step that is after the current time step. These limitations describe a process that, under its broadest reasonable interpretation, covers an unpatentable abstract idea because it covers performance of the limitations in the mind if not for the recitation of generic computer components. The language in the context of the claims encompasses a person mentally predicting a current velocity and a future velocity of a moving body (or a vehicle) or a body at rest or body in constant velocity (speed or direction) based on observations of bodies in motion or at rest (or vehicles) and the surrounding environment and it is an abstract idea. Other than reciting “A computer comprising a processor and a memory, the memory storing instructions executable by the processor,” nothing in the claim element precludes the step from being performed in the human mind with the help of pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the mental processes grouping of abstract ideas. Accordingly, the claim recites an abstract idea (judicial exception).
Step 2A, prong 2: The abstract idea is not integrated into a practical application, as the claims do not recite additional elements that integrate the recited abstract idea into a practical application. Claims 1 and 16 when viewed as a whole do not integrate into a practical application and the eligibility of the claims when viewed as a whole is not self-evident. The processor of claim 1 is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In particular, the generically recited computer elements such as the processor and the memory which stores instructions along with the limitation to “receive respective planned reference velocities of a reference vehicle for each of a plurality of time steps including a current time step” as recited in claim 1 do not add a meaningful limitation to the recited abstract idea because they do not indicate additional elements that integrate the judicial exception into a practical application and they are mere instructions to apply the judicial exception on a computation device. The claim limitation to “receive respective planned reference velocities of a reference vehicle for each of a plurality of time steps including a current time step” indicates pre-solution activity and mere data gathering or insignificant extra-solution activity (see MPEP 2106.05(g)). Based on the relevant considerations above, the additional elements do not integrate the abstract idea into a practical application, and therefore claims 1 and 16 are interpreted as being directed to an abstract idea lacking a practical application.
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than insignificant extra-solution activity and mere instructions to apply the exception using a generic computer component. The claims fail to indicate or provide insight as to how the recited additional elements would amount to significantly more than the abstract idea. The additional elements fail to provide insight as to how they improve the existing methodology or computational speed which results in an improvement to the existing technology, wherein the results are indicative without ambiguity or doubt an improvement to the existing technology. Also, the claim limitations to “receive respective planned reference velocities of a reference vehicle for each of a plurality of time steps including a current time step” is analogous to mere data gathering or insignificant extra-solution activity. Mere instructions to apply a judicial exception on a computer (generic computer component) to the preamble as recited in claim 1 cannot provide an inventive concept. Based on the relevant considerations above, the additional elements do not amount to significantly more than the abstract idea or provide an inventive concept. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 1 and 16 are not patent eligible.
Regarding claims 2-15 and 17-20:
Dependent claims 2-15 and 17-20 only recite additional mental process steps (i.e., predicting the future velocity only upon determining that the plurality of time steps exceeds a predetermined threshold number of time steps, determining an accumulated delay for adjusting a velocity in the reference vehicle, predicting the future velocity according to a kernel vector dimensioned based on the accumulated delay, multiplying the kernel vector by a weight vector, determining the accumulated delay based additionally on a specified maximum possible delay, determining the future velocities for each of a specified number of future time steps, predicting the future velocity of the subject vehicle based on one or more constraints) and limitations further defining the mental process. These limitations are considered mental process steps; there are no additional elements that integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-15 and 17-20 are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (US 7,295,925 B2), hereinafter Breed, in view of Pandita et al. (US 8,948,995 B2), hereinafter Pandita.
Regarding claim 1, Breed teaches:
A computer comprising a processor and a memory (Breed: Column 7, lines 40-45 provides for processor and memory);
the memory storing instructions executable by the processor to: receive [planned movement information or] velocities of a reference vehicle (Breed: Column 90, lines 1-10 provides for a vehicle 18 (reference vehicle); Claim 1, claim 6, claim 7, claim 17 and claim 64 provides for a first vehicle (subject vehicle) and second vehicle (reference vehicle) and receiving by the first vehicle, second vehicle or other vehicles—equipped with similar systems—velocity, position and presence of other vehicles; Claim 64 provides for receiving position and movement information and planned future movement of the second vehicle (reference vehicle); Figure 5A, element 94A and column 84, lines 35-60 provides for clock for base time reference to determine motion (displacement, acceleration and/or velocity)—wherein velocity is part of the movement information—i.e. positional data and time information; Column 8, lines 50-67 provide for accurate quantification of vehicle location and kinematic motion parameters in real time);
determine, from sensor data, respective sensed velocities of a subject vehicle (Breed: Column 8, lines 50-67 provide for accurate quantification of vehicle location and kinematic motion parameters in real time; Figure 5, element 76 and column 5, lines 20-50 and column 8, lines 50-65 provide for GPS, radar, PPS (sensors) systems; provides for velocity sensor data; Column 90, lines 10-20 provides for sens[ing] the presence and velocity of vehicle 25 (subject vehicle));
determine respective distances between the reference vehicle and the subject vehicle (Breed: Column 8, lines 50-67 provide for accurate quantification of vehicle location and kinematic motion parameters in real time; Column 28, lines 15-40 provide for separation distance and position information between two vehicles and many vehicles; Column 18, lines 35-55 provides for relative position of two or more vehicles; Columns 11, lines 60-67 and column 12, lines 1-5 provide for separation distance; Column 90, lines 10-20 provides for position and velocity of vehicle 25—and it is implied that with positional data the distance is estimated, calculated or determined);
determine a number of vehicles (Breed: Column 55, lines 30-55 provide for one or more vehicles within 30 meters of the receiving vehicle and a nearby vehicle through the use of a transmitter/receiver system; Column 50, lines 30-40 provides for ascertaining relative position of other vehicles; Column 28, lines 15-40 provide for separation distance and position information between two vehicles and many vehicles; Column 18, lines 35-55 provides for relative position of two or more vehicles);
wherein a reference vehicle computer controls velocity of the reference vehicle (Breed: Column 90, lines 1-20 provides for vehicle 18 (autonomous vehicle or reference vehicle) and vehicle 25 (semi-autonomous or non-autonomous—subject vehicle)).
While not explicitly disclosed by Breed, Pandita teaches to determine a number of intervening vehicles between the reference vehicle and the subject vehicle (Pandita: Figure 3 (element 12) and column 7, lines 45-67 provide for one intervening vehicle).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Awareness and Estimating System and Method of Breed with the Vehicle State Prediction System and Method of Pandita such that, the combined system and method of Breed and Pandita teaches, determining a number of intervening vehicles between the reference vehicle and the subject vehicle. One would have been motivated to make such a combination in order to improve and enhance vehicle state prediction capabilities and control methodology as well as enhance driving experience and fuel efficiency for a vehicle platoon formation (Pandita: Column 1, lines 5-30).
Breed teaches vehicle platooning abilities of the RtZF system, vehicle collision avoidance, vehicle/object sensing and V2V/V2I communication of vehicle kinematic motion (velocity, position etc.) and predicting or estimating vehicle velocities (Breed: Column 94, lines 50-67 and claims 11, 17 and 20). However, Breed does not explicitly disclose to receive planned movement information or velocities of a reference vehicle for each of a plurality of time steps including a current time step, to determine, from sensor data, respective sensed velocities of a subject vehicle for each of the time steps, or to determine respective distances between the reference vehicle and the subject vehicle for each of the plurality of time steps. These limitations are instead taught by Pandita (Pandita: Figure 4, elements t1, t2, t3, ... tn and equations 1a, 1b, 2, column 7, lines 1-45, Column 2, lines 2-25 and column 8, lines 1-10; Column 6, lines 1-15 and column 8, lines 45-67 provides for sensor data).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Awareness and Estimating System and Method of Breed with the Vehicle State Prediction System and Method of Pandita such that, the combined system and method of Breed and Pandita teaches a computational method to receive planned movement information or velocities of a reference vehicle for each of a plurality of time steps including a current time step, to determine, from sensor data, respective sensed velocities of a subject vehicle for each of the time steps, and to determine respective distances between the reference vehicle and the subject vehicle for each of the plurality of time steps. One would have been motivated to make such a combination in order to improve and enhance vehicle state prediction capabilities and control methodology as well as enhance driving experience and fuel efficiency for a vehicle platoon formation (Pandita: Column 1, lines 5-30).
While not explicitly disclosed by Breed, Pandita teaches to, based on the planned reference velocities of the reference vehicle, the sensed velocities of the subject vehicle, the distance, and the number of intervening vehicles, predict a future velocity of the subject vehicle at a time step that is after the current time step (Pandita: Equations 1a, 1b, 2, column 7, lines 1-45, column 2, lines 2-25, and column 8, lines 1-10; Column 2, lines 60-67, column 4, lines 25-30, column 8, lines 10-25, and column 10, lines 60-67 provide for number of vehicles in the platoon).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Awareness and Estimating System and Method of Breed with the Vehicle State Prediction System and Method of Pandita such that, the combined system and method of Breed and Pandita teaches a computational method wherein based on the planned reference velocities of the reference vehicle, the sensed velocities of the subject vehicle, the distance, and the number of intervening vehicles, predict a future velocity of the subject vehicle at a time step that is after the current time step. One would have been motivated to make such a combination in order to improve and enhance vehicle state prediction capabilities and control methodology as well as enhance driving experience and fuel efficiency for a vehicle platoon formation (Pandita: Column 1, lines 5-30).
Regarding claim 2, the rejection of claim 1 is incorporated, and Breed further discloses wherein the reference vehicle is an autonomous vehicle and the subject vehicle is a non-autonomous or semi-autonomous vehicle, wherein a human operator controls velocity of the subject vehicle (Breed: Column 90, lines 1-20 provides for vehicle 18 (autonomous vehicle or reference vehicle) and vehicle 25 (semi-autonomous or non-autonomous—subject vehicle)).
Regarding claim 4, the rejection of claim 1 is incorporated, and Pandita further teaches the instructions further including instructions to predict the future velocity only upon determining that the plurality of time steps for which sensed velocities on the subject vehicle have been determined exceeds a predetermined threshold number of time steps (Pandita: Column 11, lines 15-35 provides for threshold-logic of computing vehicle states).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Awareness and Estimating System and Method of Breed with the Vehicle State Prediction System and Method of Pandita such that, the combined system and method of Breed and Pandita teaches instructions to predict the future velocity only upon determining that the plurality of time steps for which sensed velocities on the subject vehicle have been determined exceeds a predetermined threshold number of time steps. One would have been motivated to make such a combination in order to improve and enhance vehicle state prediction capabilities and control methodology as well as enhance driving experience and fuel efficiency for a vehicle platoon formation (Pandita: Column 7, lines 5-30).
Regarding claim 13, the rejection of claim 1 is incorporated, and Pandita further teaches wherein the future velocity is one of a plurality of future velocities, the instructions further including instructions to determine the future velocities for each of a specified number of future time steps (Pandita: Figure 4, elements 100, 102 and 104 provide for time steps tn;).
Regarding claim 14, the rejection of claim 1 is incorporated, and Pandita further teaches the instructions further including instructions to predict the future velocity of the subject vehicle based on one or more constraints (Pandita: Variable ‘v’ in equations 1a, 1b and 2 along with other equations provide for velocity constraints).
Regarding claim 15, the rejection of claim 14 is incorporated, and Pandita further teaches wherein the one or more constraints include at least one of a distance constraint, a velocity constraint, and an acceleration constraint (Pandita: Variable ‘v’ in equations 1a, 1b and 2 along with other equations provide for velocity constraint).
Regarding claim 16, claim 16 describes a method that is performed by the system of claim 1. Therefore, the same rationale for the rejection of claim 1 applies to claim 16.
Regarding claim 17, claim 17 describes a method that is performed by the system of claim 2. Therefore, the same rationale for the rejection of claim 2 applies to claim 17.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Breed in view of Pandita as applied to claim 1 above, and further in view of Koon et al. (US 2012/0072051 A1), hereinafter Koon.
Regarding claim 3, the rejection of claim 1 is incorporated. Breed in view of Pandita does not explicitly teach wherein the computer is mounted to a stationary infrastructure element; however, Koon does teach this limitation (Koon: Claim 1 and paragraph 0016 for remote control of vehicles by a CCOS system and it is well-understood the remote CCOS vehicle control system may be any remote computer).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Awareness and Estimating System and Method of Breed with the Vehicle State Prediction System and Method of Pandita with the Remote Control System and Method of Koon such that, the combined system and method of Breed, Pandita and Koon teaches the computer is mounted to a stationary infrastructure element. One would have been motivated to make such a combination in order to improve convenience, flexibility and safety advantages (Koon ¶ 3).
Claims 5-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breed in view of Pandita as applied to claim 1 above, and further in view of Treiber et al. (Non-Patent Literature: Delays, inaccuracies and anticipation in microscopic traffic models; Martin Treiber, Arne Kesting, Dirk Helbing; Institute for Transport & Economics, Dresden University of Technology, Andreas-Schubert-Strasse 23, D-01062 Dresden, Germany; 4 June 2005; Physica A 360 (2006) 71-88), hereinafter Treiber.
Regarding claim 5, the rejection of claim 1 is incorporated.
Pandita references and utilizes the IDM model of Treiber and teaches headway time (delay) and headway parameter estimation (Pandita: Claim 6, Figure 7C, column 7, lines 20-25 and column 10, lines 54-67) but it does not explicitly state the accumulated delay that also considers reaction time of a platoon/convoy-vehicle in detail. While not explicitly taught by Breed in view of Pandita, Treiber teaches to determine an accumulated delay for adjusting a velocity in the reference vehicle, wherein the accumulated delay is a number of time steps based on the number of intervening vehicles between the reference vehicle and the subject vehicle (Treiber: Page 74, Section 2, equation 1 and section 2.1, paragraphs 1-2 provide for reaction time T’ (accumulated delay for one vehicle in between reference and subject vehicle); Page 79, paragraph 1 provides for reaction time T’ (accumulated delay) and na (number of anticipated vehicles); Page 79, last paragraph and page 80, figure 1 and paragraph 1 provides for reaction time as function of platoon size (number of intervening vehicles)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Awareness and Estimating System and Method of Breed with the Vehicle State Prediction System and Method of Pandita with the Reaction time modeling system and method of Treiber such that, the combined system and method of Breed, Pandita and Treiber teaches determine an accumulated delay for adjusting a velocity in the reference vehicle, wherein the accumulated delay is a number of time steps based on the number of intervening vehicles between the reference vehicle and the subject vehicle. One would have been motivated to make such a combination in order to improve stability and safety (Treiber: Page 73, first paragraph provides for improving stability and safety).
Regarding claim 6, the rejection of claim 5 is incorporated, and Pandita in view of Treiber further teaches the instructions further including instructions to predict the future velocity according to a kernel vector dimensioned based on the accumulated delay (Pandita: Equation 2 provides for kernel vector; Treiber: Page 76, equations 8, 9, 10 and 11 provide for reaction time (accumulated delay) model).
Regarding claim 7, the rejection of claim 6 is incorporated, and Pandita in view of Treiber further teaches wherein the kernel vector includes the planned velocities of the reference vehicle, the sensed velocities of the subject vehicle, and the distances between the reference vehicle and the subject vehicle (Pandita: Equation 2; Treiber: Page 76, equations 8, 9, 10, and 11 provide for reaction time (accumulated delay) model).
Regarding claim 8, the rejection of claim 6 is incorporated, and Pandita in view of Treiber further teaches the instructions further including instructions to predict the future velocity according to a kernel vector further including instructions to multiply the kernel vector by a weight vector to obtain the predicted future velocity (Pandita: Equations 1-7a, 7b, 8a and 8b along with column 10, lines 50-67 provide for weight vector; Treiber: Page 74, section 2.1, second paragraph provides for weight factor).
Regarding claim 9, the rejection of claim 7 is incorporated, and Pandita further discloses wherein the weight vector is determined at least in part by recursively incorporating a weight vector for a prior time step (Pandita: Figure 4 (entire figure) and column 10, lines 50-67 provide for recursive or iterative computations).
Regarding claim 10, the rejection of claim 8 is incorporated, and Pandita further teaches wherein the weight vector is determined at least in part based on a kernel vector for a prior time step (Pandita: Figure 4 (entire figure) and column 10, lines 50-67 provide for recursive or iterative computations; Column 11, lines 15-35 provide for Equations 1-7a, 7b, 8a and 8b along with column 10, lines 50-67 provide for weight vector and kernel vectors).
Regarding claim 11, the rejection of claim 8 is incorporated, and Treiber further teaches wherein the weight vector is determined in part according to an adjustment factor that diminishes weight given to prior time steps (Treiber: Page 78, equations 19 and 20 provides for adjustment factor that diminishes weight).
Regarding claim 12, the rejection of claim 5 is incorporated, and Treiber further teaches the instructions further including instructions to determine the accumulated delay for adjusting a velocity in the reference vehicle based additionally on a specified maximum possible delay (Treiber: Page 73, last paragraph and page 74, section 2.1, first and second paragraphs along with equation 2 provide for maximum possible delay (reaction time T)).
Regarding claim 18, claim 18 describes a method that is performed by the system of claim 5. Therefore, the same rationale for the rejection of claim 5 applies to claim 18.
Regarding claim 19, claim 19 describes a method that is performed by the systems of claim 5 and claim 6. Therefore, the same rationale for the rejection of claims 5 and 6 applies to claim 19.
Regarding claim 20, claim 20 describes a method that is performed by the systems of claim 8. Therefore, the same rationale for the rejection of claim 8 applies to claim 20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662